Case 2:21-cv-01917-MCA-LDW Document 6 Filed 03/11/21 Page 1 of 2 PageID: 26
                                                                                       CLOSING


HALPER SADEH LLP
Zachary Halper, Esq.
186 Darwin Lane
North Brunswick, NJ 08902
Tel: (212) 763-0060
Fax: (646) 776-2600
Email: zhalper@halpersadeh.com

Counsel for Plaintiff

                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY

   GUY COFFMAN,                                     Case No: 2:21-cv-01917-MCA-LDW

         Plaintiff,
                                                    NOTICE OF VOLUNTARY DISMISSAL
         v.                                         PURSUANT TO FED. R. CIV. P.
                                                    41(a)(1)(A)(i)
   AEROJET ROCKETDYNE HOLDINGS,
   INC., KEVIN P. CHILTON, THOMAS A.
   CORCORAN, EILEEN P. DRAKE,
   JAMES R. HENDERSON, WARREN G.
   LICHTENSTEIN, LANCE W. LORD,
   AUDREY A. MCNIFF, and MARTIN
   TURCHIN,

         Defendants.


       PLEASE TAKE NOTICE that, pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of

Civil Procedure, Plaintiff Guy Coffman hereby voluntarily dismisses the above-captioned action.

Defendants have not served an answer or a motion for summary judgment.



Dated: March 10, 2021                             Respectfully submitted,

                                                  HALPER SADEH LLP

                                                  /s/ Zachary Halper
                                                  Zachary Halper, Esq.
                                                  186 Darwin Lane
                                                  North Brunswick, NJ 08902
                                                  Telephone: (212) 763-0060

                                              1
Case 2:21-cv-01917-MCA-LDW Document 6 Filed 03/11/21 Page 2 of 2 PageID: 27




                                        Facsimile: (646) 776-2600
                                        Email: zhalper@halpersadeh.com

                                        Counsel for Plaintiff




                                                    SO ORDERED
                                                      s/Madeline Cox Arleo       .
                                                    MADELINE COX ARLEO, U.S.D.J.

                                                    Date: 3/11/21




                                    2
